      Case 3:21-cv-01250-N Document 1-1 Filed 05/28/21               Page 1 of 1 PageID 5



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

JENNIFER TEMPLE,                                   §
                                                   §
        Plaintiff,                                 §
                                                   §
vs.                                                §      CIVIL ACTION NO.
                                                   §
WFAA-TV, INC.,                                     §
                                                   §
       Defendant.                                  §

                             APPENDIX TO NOTICE OF REMOVAL


 EXHIBIT             DATE                                 DESCRIPTION
   NO.               FILED
                      As of
      A-1                       Docket sheet of State Court Action
                     05/28/21
      A-2            04/30/21   Plaintiff’s Original Petition
      A-3            04/30/21   Plaintiff’s Jury Demand
      A-4            05/06/21   Citation (WFAA-TV, Inc.)
      A-5            05/21/21   Return of Citation (WFAA-TV, Inc.)
      A-6            05/28/21   Defendant’s Original Answer




                                                                          Exhibit A
APPENDIX TO NOTICE OF REMOVAL                                                               1
